[NOT FOR PUBLICATION — NOT TO BE CITED AS PRECEDENT]


          United States Court of Appeals
                     For the First Circuit


No. 99-1293

              FEDERAL LABOR RELATIONS AUTHORITY,

                          Petitioner,

                              v.

               PUERTO RICO NATIONAL GUARD, ETC.,

                          Respondent.


          PETITION FOR ENFORCEMENT OF A FINAL ORDER
           OF THE FEDERAL LABOR RELATIONS AUTHORITY


                            Before

                     Selya, Circuit Judge,

                 Coffin, Senior Circuit Judge,

                  and Boudin, Circuit Judge.


     James F. Blandford, Attorney, with whom David M. Smith,
Solicitor, and William R. Tobey, Deputy Solicitor, were on
brief, for petitioner.
     Howard S. Scher, Attorney, Appellate Staff, Civil Division,
United States Department of Justice, with whom David W. Ogden,
Acting Assistant Attorney General, Civil Division, and William
Kanter, Attorney, Appellate Staff, were on brief, for
respondent.
May 25, 2000
          Per Curiam.       This proceeding began when the American

Federation of Government Employees, Local 3936 (the union) filed

an unfair labor practice charge against the respondent under 5

U.S.C. § 7116(a)(1), (5).          In substance, the union accused the

respondent of reneging on a memorandum of understanding that

contemplated the inauguration of a flex-time work schedule, at

least for a six-month trial period.            An administrative law judge

(ALJ)   determined       that    the    respondent    had    repudiated    the

agreement without cause and had thereby violated the statute.

The   respondent    took    no    exceptions     to   this    determination.

Consequently,      the   Federal       Labor   Relations     Authority    (the

Authority), acting pursuant to 5 C.F.R. § 2423.41(a), accepted

the ALJ's recommendation and issued a final decision and order

on May 15, 1998.

          Several months went by, during which the respondent

ignored the remedial order.              When pressed, it claimed that

changed circumstances rendered compliance impossible (or, at

least, impracticable).          Unmoved, the Authority repaired to this

court, seeking enforcement of the order.               On the eve of oral

argument, however, the respondent began filing a series of

motions indicating that circumstances again had changed (this

time for the better), and that it was now willing and able to

comply with the Authority's remedial order.                  The respondent


                                       -3-
suggested, on the basis of this assurance, that we dismiss the

petition as moot.        The Authority objected.

            We heard oral argument on May 8, 2000.             The respondent

urged us to decline enforcement as unnecessary and to dismiss

the petition as moot.        The Authority, citing the long delay and

the    tortuous    history   of   the    proposed      flex-time    experiment,

implored us to enforce the order.

            We grant the petition for enforcement.                 In doing so,

we take no view of the merits of the respondent's impossibility

defense.       Assuming, arguendo, as the respondent has asserted,

that    altered    circumstances        rendered     implementation     of   the

remedial       order   impossible    for      some    period   of    time,   the

respondent nonetheless concedes that the circumstances have

changed again and that no impediment now exists to compliance

with the terms of the remedial order.              That being so, we believe

that the Authority is entitled to an enforcement decree.                     Cf.

NLRB v. Raytheon Co., 398 U.S. 25, 27 (1970); NLRB v. Pearl

Bookbinding Co., 517 F.2d 1108, 1114 (1st Cir. 1975).                  Although

we do not doubt that courts have a modicum of discretion to

withhold enforcement of orders like the order sub judice in the

interests, say, of permitting voluntary compliance, we see no

reason    to    invoke   that     seldom-used        discretion     here.    The

Authority has satisfied all of the prerequisites for judicial


                                        -4-
enforcement, and the entry of an enforcement decree will not

unfairly prejudice the respondent. Rather, judicial enforcement

will serve as an effective reminder to the respondent of its

continuing obligation fully and seasonably to effectuate the

terms of the Authority's remedial order.



         The application for enforcement is GRANTED and the

Authority's order is ENFORCED.




                              -5-